Citation Nr: 1756532	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-00 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for left ear tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Shah, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1972 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In October 2014, the Veteran testified at a video conference hearing before the undersigned.  A transcript of the hearing is of record.  

This matter was remanded by the Board in June 2015 and February 2016 for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board again finds that additional development is needed before the Veteran's claim on appeal can be decided.

The Veteran submits that his current bilateral hearing loss and left ear tinnitus were a result of a head injury sustained in service.  Specifically, the Veteran believes that his bilateral hearing loss and left ear tinnitus are secondary conditions to his service-connected abnormal left temporomandibular joint disorder with chronic deformation of the mandibular condyle ("abnormal TMJ").

In April 2011, a VA examiner found that the Veteran's in-service noise exposure was less likely than not the cause of the Veteran's current bilateral hearing loss and left ear tinnitus.

In February 2015, a VA examiner found that the Veteran did not suffer a traumatic brain injury (TBI).  In August 2015 and October 2015, a VA examiner found that because the Veteran did not suffer a TBI and an earlier VA examination determined that the Veteran's hearing loss and tinnitus were not the result of in-service noise exposure, the Veteran's current bilateral hearing loss and left ear tinnitus were less likely than not a result of an in-service injury, event, or illness.  In the October 2015 report, the VA examiner noted that in the two to three years after the incident that caused the Veteran's abnormal TMJ, the Veteran did not have a significant decrease in hearing acuity.  The VA examiner noted that the Veteran reported that jaw popping is the only residual issue from the head trauma incident that caused his abnormal TMJ. 

In March 2016, a VA examiner determined that the Veteran's hearing was considered normal at separation because all of the Veteran's auditory thresholds were below 25 decibels in the 500 to 4000 Hertz ranges.  The examiner also stated that the changes in Veteran's auditory examinations did not show a significant decrease in hearing acuity. 
 
None of the examination reports addressed the potential connection between the Veteran's abnormal TMJ and his current bilateral hearing loss and left ear tinnitus.  A medical opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The electronic claims file must be made accessible to, and be reviewed by, the examiner, and the report should note that review.  All requisite tests and studies should be performed and all findings should be set forth in detail.

The examiner must consider whether the Veteran's hearing loss and tinnitus is secondary to his service-connected abnormal left temporomandibular joint disorder with chronic deformation of the mandibular condyle.

The rationale for all opinions expressed must be provided.  Based on the examination results and a review of the record, the examiner should provide an opinion as to the following:

a)  Is it at least as likely as not (50 percent or better probability) that the Veteran's current bilateral hearing loss and tinnitus were caused by the Veteran's service-connected abnormal left temporomandibular joint disorder with chronic deformation of the mandibular condyle?

b)  Is it at least as likely as not (50 percent or better probability) that the Veteran's current bilateral hearing loss and tinnitus were aggravated by the Veteran's service-connected abnormal left temporomandibular joint disorder with chronic deformation of the mandibular condyle?

2.  Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

